DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/839,396 filed on April 3, 2020 in which claims 1-20 are presented foe examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)as being Doosan Intracore CO LTD (KR 101415499B1).
 	In regard to claim 1, Doosan Intracore CO LTD discloses a vehicle control station comprising:
a first hand rest (hand-rest 20 in at least Fig. 1);
at least one first micro-joystick (30 in at least Fig. 1) positioned relative to the first hand rest  (20) such that the first hand rest is configured to locate an operator’s hand and fingers in position to operate the at least one first micro-joystick; and

a first function enable switch  (31 in at least Fig. 1) configured to activate the at least one first micro- joystick (30).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Doosan Intracore CO LTD (KR 101415499B1) in view of Sin Yong Wook (FR 3008503A1).
In regard to claim 2-5, Doosan Intracore CO LTD meets the limitations of claim 1 but does not specifically disclose wherein the first function enable switch is incorporated into the first hand rest; wherein the first function enable switch comprises a contact-less sensor; wherein the first function enable switch comprises a capacitance sensor; wherein the first hand rest comprises a framework, and wherein the contact-less sensor is supported via the framework.
    Sin Yong Wook, in the same field of endeavor, discloses wherein the first function enable switch is incorporated into the first hand rest (see Fig. 1 capacitive sensor MD see also page 19 2nd para. see portion related to MD being a capacitive sensor); wherein the first function enable switch comprises a contact-less sensor(see Fig. 1 capacitive sensor MD see also page 19 2nd para. see portion related to MD being a capacitive sensor); wherein the first function enable switch comprises a capacitance sensor(see Fig. 1 capacitive sensor MD see also page 19 2nd para. see portion related to MD being a capacitive sensor); wherein the first hand rest comprises a framework, and wherein the contact-less sensor is supported via the framework(see Fig. 1 capacitive sensor MD see also page 19 2nd para. see portion related to MD being a capacitive sensor).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Doosan Intracore CO LTD with the disclosure of Sin Yong Wook because as indicated by Sin Yong Wook such modification would  generate the control function of the coupling element when coupling element are contacted by the detection unit for detecting the interaction such that control unit do not generate commands when a lever part such as joystick, is moved involuntarily, thus allowing functions of a system to be controlled in an efficient manner.

7.	Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Doosan Intracore CO LTD (KR 101415499B1) in view of Abels  (DE 102004052757 A1).
 	In regard to claim 8, Doosan Intracore CO LTD meets the limitations of claim 1 but does not particularly disclose the vehicle control station comprising two first micro- joysticks positioned for operation by one hand.
 	Abels, in the same field of endeavor, discloses the vehicle control station comprising two first micro- joysticks positioned for operation by one hand (in at least Figs. 2b, 3a, 3c).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Doosan Intracore CO LTD with the disclosure of Abels because as indicated by Abels such modification would improve ergonomics for a person through a reduced concentration requirements during the operation of the machine in a simple manner.

  	Regarding the limitations of claims 9 and 10,  wherein the first function enable switch is positioned for operation by the one hand; and wherein the first hand rest comprises a finger guard positioned between the two first micro-joystick, While Abels does not specifically showing this configuration. One of ordinary skilled in the art would have been motivated to incorporate the finger guards and positioning the first function enable switch for operation by one hand in order to avoid unwanted actuation of the control thereby preventing unintentional operation of the switch.

8.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Doosan Intracore CO LTD (KR 101415499B1) in view of Abels (DE 102004052757 A1) as applied to claim 8 above and further in view of Gilbride et al. (WO 2017177113 A1).
 	In regard to claim 11, the combination of Doosan Intracore CO LTD and Abels meets the limitations of claim 8 but does not particularly disclose the vehicle control station is configured for an application to a tracked vehicle including a left track and a right track, wherein the two first micro-joysticks are configured for independent operation of the left and right tracks, respectively.
 	Gilbride et al., in the same field of endeavor, discloses the vehicle control station is configured for an application to a tracked vehicle including a left track and a right track, wherein the two first micro-joysticks are configured for independent operation of the left and right tracks, respectively (see 16a, 16b in Fig. 1and at least [0024]-[0025]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Doosan Intracore CO LTD and Abels with the disclosure of Gilbride et al. because such enabling mechanisms would prevent inadvertent operation of a machinery when the operator not holds the handles.

9.	Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Doosan Intracore CO LTD (KR 101415499B1) in view of Gilbride et al. (WO 2017177113 A1).
 	In regard to claim 12, over  Doosan Intracore CO LTD meets the limitations of claim 1 but does not particularly disclose the limitations of claim 12.
 	Gilbride et al. discloses the vehicle control station further comprising:
a second hand rest (see at least Fig. 1 reproduced below and [0024]-[0026]);
at least one second micro-joystick positioned relative to the second hand rest such that the second hand rest is configured to locate an operator’s opposite hand and fingers in position to operate the at least one second micro-joystick (see at least Fig. 1 reproduced which has two micro-joysticks below and [0024]-[0026]); and
a second function enable switch configured to activate the at least one second micro-joystick (see at least Fig. 1 reproduced below and [0024]-[0026]).


    PNG
    media_image1.png
    241
    371
    media_image1.png
    Greyscale

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Doosan Intracore CO LTD with the disclosure of Gilbride et al. because such enabling mechanisms would prevent inadvertent operation of a machinery when the operator not holds the handles.

 	In regard to claim 13, Gilbride et al. discloses wherein the second function enable switch is incorporated into the second hand rest (see at least Fig. 1 reproduced above and [0024]-[0026]).

 	In regard to claim 14, Gilbride et al. discloses secondary switch positioned relative to the hand rest for operation by the operator’s opposite hand (see at least Fig. 1 reproduced above and [0024]-[0026]).

 	In regard to claim 15, Gilbride et al. discloses wherein the secondary switch comprises one of an additional second micro-joystick, a press button, a two- position switch, and a single-axis micro-joystick (see at least [0024]-[0026]).

 	In regard to claim 16, Gilbride et al. discloses that the vehicle control station is configured for an application to an aerial work platform including a platform supported on a boom or scissor mechanism, wherein the at least one first micro-joystick is configured for vehicle drive, and the at least one second micro-joystick is configured for manipulating the platform (see at least [0024]-[0026]).

. Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by  Gilbride et al. (WO 2017177113 A1).
 	In regard to claim 18, Gilbride et al. discloses a vehicle control station comprising:
 	a left side hand rest (see at least Fig. 1 reproduced above in this office action and [0024]-[0026]);
 	a right side hand rest (see at least Fig. 1 reproduced above and [0024]-[0026]);
 	a pair of first micro-joysticks (16 and 18 in Fig. 1 reproduced above) cooperable with one of the left and right side hand rests, wherein the one of the left and right side hand rests is configured to enable an operator to operate the pair of first micro-joysticks with one hand (see at least [0024]-[0026]);
 	at least one second micro-joystick cooperable with the other of the left and right side hand rests, wherein the other of the left and right side hand rests is configured to enable the operator to operate the at least one second micro-joystick with an opposite hand(see at least Fig. 1 reproduced above and [0024]-[0026]); and
 	first and second function enable switches incorporated into each of the left and right side hand rests, respectively, the first and second function enable switches being configured to activate the pair of first micro-joysticks and the at least one second micro- joystick, respectively (see at least [0024]-[0026]).

 	In regard to claim 19, Gilbride et al.  wherein the first and second function enable switches comprise contact-less sensors (see capacitive sensor in [0025]).

 	In regard to claim 20, Gilbride et al. discloses that the vehicle control station is  configured for an application to a tracked vehicle including a left track and a right track, wherein the pair of first micro-joysticks are configured for independent operation of the left and right tracks, respectively (see at least [0024]-[0026]).

Allowable Subject Matter
12.	Claims 6-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In regard to claims 6-7, the closest prior art Abels  (DE 102004052757 A1) discloses micro- joysticks positioned for operation (in at least Figs. 2b, 3a, 3c), however Abels fails to disclose:
 	“the first function enable switch is for operation by one of the operator’s fingers different from those positioned to operate the at least one first micro- joystick, wherein the first function enable switch is positioned relative to the first hand rest for operation by a thumb of the operator. ”
 	In regard to claim 17, the prior art of record fails to disclose:
“wherein the at least one first micro-joystick is positioned relative to the first hand rest such that a horizontal distance (A) from a forward edge of the first hand rest to a forward edge of the first micro-joystick is 0.0-0.65”, wherein a vertical distance (B) from a top of the first hand rest to a center of the first micro-joystick is 1.50-2.25”, wherein an orientation angle (C) of the first micro-joystick relative to horizontal is 5-10), wherein a vertical distance (D) from the forward edge of the first hand rest to the first micro-joystick is 0.30-0.75”, and wherein a linear distance (E) from the first hand rest to a distal edge of the first micro- joystick is 0.30-1.30”.”

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The reference US Patent No. 6,643,577 discloses to control the operation of equipment associated with a movable vehicle, such as a loader or backhoe on a backhoe loader.
 	The reference US 2008/0255705 discloses an improved portable robot control wherein the controller or TPU comprises at least one joystick means are arranged with a switch means operable by pressing the joystick down or up in a vertical direction, or along a direction of the long axis of the joystick.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661